Title: To George Washington from Alexander Hamilton, 20 October 1789
From: Hamilton, Alexander
To: Washington, George


          
            Sir
            New York October 20th 1789.
          
          Agreeably to your desire, I sit down to commit a few lines to the Post.
          Nothing worth particular mention has occurred since your Departure; except a report brought by Mr Keane from So. Carolina, that McGilivray the Indian Chief had, after a short conference, left our Commissioners, declaring that what they had suggested was only a repe[ti]tion of the old Storey and inadmissible, or something to this effect. It is added that the lower Creeks appear’d notwithstanding, willing to go into a Treaty, but the upper ones declin’d it—Genl Knox who has particularly conversed with Mr Keane, will doubtless give you a more accurate statement of what he brings—It seems however that he has his intelligence at second or third hand. With the utmost respect I have the honor to be Sir Your Obt and humble Servant
          
            A. Hamilton
          
          
            P.S. I have just seen a letter from a private gentleman of considerable intelligence now in N: Carolina, who gives an ill picture of the prospect there, respecting the adoption of the Constitution.
          
        